Citation Nr: 1143373	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with anxiety and depression.

3.  Entitlement to service connection for congestive heart failure, to include as secondary to service-connected PTSD with anxiety and depression.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD with anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and Dr. B.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in January 2007 and January 2011. 

In the January 2007 rating decision, the RO, inter alia, denied service connection for diabetes mellitus, hypertension, and congestive heart failure.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In the January 2011 rating decision, the RO granted service connection for PTSD with anxiety and depression, and assigned a 50 percent rating effective April 21, 2006.  In January 2011, the Veteran filed a NOD.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD with anxiety and depression, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2010, the Veteran, his spouse, and Dr. B., testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  As the Veteran did not serve in Vietnam, or in or near the Korean DMZ in an area in which herbicides are known to have been applied, within a specific time frame, he is not entitled to a presumption of exposure to herbicides, to include Agent Orange during such service.

3.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's current diagnosis of diabetes mellitus and service.

4.  Hypertension was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current hypertension and either service or service-connected disability.

5.  Congestive heart failure was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current congestive heart failure and either service or service-connected disability.

6.  Since the April 21, 2006 effective date of the award of service connection for PTSD with anxiety and depression, the Veteran's psychiatric symptoms have primarily included depressed mood, anxiety, frequent panic attacks, chronic sleep impairment, periods of dissociative behavior, disturbances of motivation in mood, some social isolation, and occasional passive suicidal thoughts; collectively, these symptoms reflect occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

2.   The criteria for service connection for hypertension, to include as secondary to service-connected PTSD with anxiety and depression, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).

3.  The criteria for service connection for congestive heart failure, to include as secondary to service-connected PTSD with anxiety and depression, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).

4.  The criteria for an initial rating in excess of 50 percent for PTSD with anxiety and depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2007 and January 2011 rating decisions reflect the initial adjudication of the claims after issuance of this letter.  Hence, the August 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's May 2010 DRO hearing, as are various statements provided by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.  The Board acknowledges that the Veteran has not been afforded an examination with respect to the claims for service connection for diabetes mellitus, hypertension, and congestive heart failure.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to obtain a medical opinion regarding these claims for service connection on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

In addition to the above-noted authority, the Board notes that service connection may be presumed, for certain chronic diseases, such as cardiovascular-renal disease and diabetes mellitus, which develop to a compensable degree (10 percent for cardiovascular-renal disease and diabetes) within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

A.  Diabetes Mellitus

The Veteran's essential contention is that he is entitled to service connection for diabetes mellitus, as it is related to his exposure to Agent Orange during service.  He contends that he served as part of a mobility team that was sent on emergency secret missions.  He indicated that he was sent to an air base in Saigon, Vietnam as part of one of these missions on August 13, 1966, where he was then sent to Cambodia.  He indicated that an extensive amount of Agent Orange was used to defoliate the surrounding area to lay temporary runways and facilitate visual surveillance of the area at the air base in Cambodia. 

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) .

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (1996).

Considering the record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus is not warranted.

In this case, the record does not present a basis for finding that the Veteran was exposed to any herbicide agents in service.  The Veteran's service records do not reflect service in Vietnam.  In fact, his DD214 documents that the Veteran did not have any foreign or sea service.  There is no other indication in the records that the Veteran was exposed to Agent Orange during service.  While the Veteran alleges exposure to Agent Orange in Cambodia, even if such service was documented, there is no legal authority establishing  presumptive herbicide exposure for service in Cambodia.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii), (iv).  

The Board acknowledges that a VA outpatient treatment report dated in August 2005 notes a history of service in Vietnam and probable Agent Orange exposure.  However, this notation appears to be only the examiner recording the Veteran's own reported history, without comment.  

The record also presents no other basis for an award of service connection in this case. The Veteran's service treatment records do not reflect that the Veteran complained of or was treated for diabetes mellitus during service.  There were no abnormalities with respect to this condition reported on the Veteran's April 1967 report of medical history or discharge examination.

Post service, VA outpatient treatment records dated in August 2005 note diagnosis of and treatment for diabetes mellitus.  

During the Veteran's May 2010 DRO hearing, he reported that he was diagnosed with diabetes mellitus in 1992, approximately 25 years after his discharge from service.

In this case, the Veteran's own report places the earliest diagnosis of evidence of either disability in 1992--approximately 25 years after the Veteran's service.  Thus, the diagnosis of diabetes mellitus is well outside the period for establishing service connection on a presumptive basis, and there is no medical suggestion that diabetes was manifest to a compensable degree within one year after the Veteran's separation from service in 1967.  The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current diagnosis and any incident of service.  None of the private or VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

Furthermore, as regards any direct assertions of Veteran and his representative that there the Veteran's diabetes mellitus is related to service, no such assertions alone, provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology of diabetes mellitus is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a competent diagnosis.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992). See also Routen, 10 Vet. App. at 186   ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

B.  Hypertension and Congestive Heart Failure

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denials as noted below, any further discussion of the amendment is unnecessary.].

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for hypertension and congestive heart failure, to include as secondary to service-connected PTSD with anxiety and depression, is not warranted.

During the Veteran's May 2010 DRO hearing, he expressed his belief that his service-connected PTSD with anxiety and depression has caused or aggravated his hypertension and congestive heart failure.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to either hypertension or congestive heart failure.  Blood pressure was 138 over 86 on discharge, and there were no findings with respect to either disability on the Veteran's April 1967 discharge examination.

With respect to post-service medical records, records form the Lovelace Health Systems from 1991 to 1995 note diagnosis and treatment for hypertension and coronary artery disease following a March 1991 myocardial infarction.

A January 2002 report from Dr. D. at the New Mexico Heart Institute also notes a history of myocardial infarction in 1991 and treatment for hypertension.

VA outpatient treatment records in August 2005 noted a history of hypertension, congestive heart failure and coronary artery disease.  It was indicated that the Veteran first suffered from a myocardial infarction in 1991.  Continued outpatient records show diagnosis of and treatment for these disabilities.

As noted above, during the Veteran's May 2010 DRO hearing, he has expressed his belief that his hypertension and congestive heart failure were caused by or is related to his PTSD with anxiety and depression.  He indicated, though, that he has not been able to obtain an opinion from a physician relating his current hypertension and congestive heart failure to his service-connected PTSD with anxiety and depression. 

The Board notes that the above-cited evidence reflects current diagnoses of hypertension and congestive heart failure, but does not support a finding that there exists a medical a nexus between any such disability and service.  As noted, the earliest objective medical evidence of either disability is in 1991- approximately 25 years after the Veteran's service.  Thus, hypertension and congestive heart failure were not shown until well outside the period for establishing service connection on a presumptive basis, and there is no medical suggestion that hypertension or congestive heart failure was manifest to a compensable degree within one year after the Veteran's separation from service in 1967. The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.  
Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current coronary artery disease and any incident of service, or to service-connected PTSD, as alleged.  None of the private or VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  The Veteran has further indicated that he has been unable to obtain such an opinion from his physicians.

The Board has also considered assertions made by the Veteran and his representative that the Veteran has hypertension or congestive heart failure related to service or his service-connected PTSD; however, the Board finds that such assertions provide no basis for allowance of the claims.  The Board again acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372.   However, the Board also notes that matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones, 7 Vet. App. at 138 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative opinion on the matter of medical etiology upon which these claim turns.  See, e.g., Bostain, 11 Vet. App. at 127 (1998), citing Espiritu , 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

C.  All Service Connection Claims

The Board reiterates that neither Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding that there exists a medical relationship between any of the claimed disabilities and either service or service-connected disability, and that, on each record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard in connection with any claim. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record reflects diagnoses of diabetes mellitus, hypertension, and congestive heart failure, as explained above, the record is devoid of any competent, credible, and/or probative evidence to support a finding that the Veteran has had "persistent or recurrent symptoms of disability" since service, or to indicate that his current diabetes mellitus, hypertension, and congestive heart failure "may be associated with" an event, injury, or disease in service, or service-connected disability.  Hence, the fundamental requirements for obtaining a VA medical examination are not met. 

For all the foregoing reasons, the Board concludes that the claims for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that the diabetes mellitus, hypertension, or congestive heart failure is medically-related to service or service-connected disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III.  Claim for Higher Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The 50 percent rating for the Veteran's PTSD with anxiety and depression has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence of record in light of the above, the Board finds that, the criteria for an initial rating in excess of 50 percent have not been met at any point pertinent to the April 21, 2006, effective date of the grant of service connection.

A May 2006 VA outpatient treatment report notes that the Veteran presented with a chief of complaints of worsening symptoms of panic attacks, feelings of depression, lack of motivation, insomnia, sadness, tearfulness, and irritability.  He also indicated that he experienced flashbacks and nightmares as well as periods of disorientation, memory loss, and confusion.  On mental status examination, the Veteran was alert, attentive, and oriented.  His behavior was cooperative and reasonable.  Speech was normal in rate and rhythm, and affect was congruent with mood.  Mood was described as anxious, while thought process and association was described as coherent and tangential.  Memory was indicated to be intact, while judgment and insight were noted to be good.  There was no suicidal or violent ideation.  A GAF score of 51 was assigned.  A later June 2006 mental health outpatient note notes a GAF score of 50.  Continued symptoms of anxiety, panic attacks, depression, and lack of motivation were noted.

A January 2007 individual psychotherapy report notes that the Veteran reported mild, consistent depressive symptoms and moderate, consistent PTSD symptoms.  Symptoms endorsed included poor sleeping, and daytime anxiety, including feelings of nervousness, sweating, and intrusive thoughts.  The examiner noted that the Veteran was alert, oriented, and appropriately groomed, but was anxious and sweating profusely.  His speech was spontaneous and logical, but over-elaborating.  There was no evidence of any thought disorder, and the Veteran denied any suicidal or homicidal ideation at that time or for the past six months. He indicated that he had had occasional thoughts of suicide in the past.  

In June 2007, the Veteran continued to report panic attacks, flashbacks, and nightmares.  The treating physician noted that the Veteran's mood had some elements of bipolar disorder, but not to criteria.  A GAF score of 55 was assigned.

In October 2007, it was noted that the Veteran reported experiencing nightmares every 2 to 3 nights.  The examiner noted that the Veteran was severely affectively flat, with virtually no expression, speech latency, impoverished speech and slowed and impaired memory.  Alternative medications with different side effect profiles were discussed.  

A December 2009 statement from the Veteran's VA treating physician noted that he had seen the Veteran for over 3 years for PTSD and depression.  He noted that in addition to psychotherapy, the Veteran was taking 4 different medications to help reduce anxiety, improve sleep, lessen depression, and even influence perception and thinking.  His current symptoms included re-experiencing trauma, including flashbacks, nightmares, and occasional hallucinations.  He also noted that the Veteran experienced over-arousal demonstrated by severe sleep difficulties, daily panic attacks, and generalized anxiety.  He indicated that avoidance was most prominent in areas of intimacy issues and social withdrawal.  The physician also indicated that treatment has had some effect, but the Veteran's remained very symptomatic.  He opined that the Veteran's PTSD and depression have a marked effect on interpersonal relationship, affect regulation, vocational functioning, and cognitive processing.  He determined that the Veteran's PTSD and depression were both moderately severe.

In February 2010, it was noted that the Veteran's energy and motivation had improved, but was not as good as it should be.  He indicated that he was able to cope with job demands and was less anxious or overwhelmed.  The Veteran was well groomed, cooperative, and had good eye contact.  Speech was relevant with normal tone and non-spontaneous.  He denied suicidal or homicidal ideation or hallucinations.  Memory was indicated to be intact, and impulse control and judgment and insight were described as fair.  

During the Veteran's May 2010 DRO hearing, the Veteran's treating VA physician testified that he treated him for PTSD and depression.  He indicated that the Veteran's most recent GAF score was in the mid-40s.  With respect to work, he noted that the Veteran could probably work under a supported system with a variety of accommodations, but that he would be fearful that in a modestly stressful situation he would start to have panic attacks.  The Veteran reported that he suffered from nightmares and anxiety, while he wife indicated that he experienced depression, loss of energy and motivation, panic attacks, periods of dissociative behavior, and thoughts of suicide.  

On VA examination in October 2010, the Veteran reported that he was divorced twice and married to his third wife since 2003.  He indicated a good relationship with his current wife, as well as good relationship with his 4 children from his previous marriages.  He indicated that he previously worked in real estate, oil drilling, insurance, and other ventures, until July 2005.  He stated that his symptoms worsened, that he had regular anxiety episodes, and became extremely depressed with loss of interest and energy.  The Veteran indicated that he began counseling and cognitive therapy in 2006.  He was currently taking medications.  He presently volunteered as a clerk at the VA Newington office scheduling patients for specialty clinics.  He had held this position for the previous 2 years.  The Veteran admitted that he got stress and easily overwhelmed at work, but he had not missed work.  He indicated that the Easter Seal Volunteer group helped him with securing employment.

The Veteran endorsed current symptoms of nightmares, flashbacks, and episodes of anxiety.  He indicated that he got extremely anxious after a nightmare episode and was often unable to get back to sleep.  He also reported intrusive thoughts.  With respect to treatment, the Veteran indicated that he had tried hypnosis and cognitive therapy.  He reported that he felt numb and distant, and that his wife had complained about his ability to express emotions.  He did not have a foreshortened sense of future, or suicidal or homicidal ideation.  

On mental status examination, the examiner observed that the Veteran was dysphoric, anxious, and sweating profusely.  There was no evidence of suicidal ideation or overt symptoms of psychosis.  Cognitive functioning, including orientation, memory, and abstracting thinking, were each noted to be satisfactory.  The Veteran was casually dressed and adequately groomed.  He appeared guarded and anxious, and there was mild psychomotor retardation.  Mood was dysphoric and affect was blunted.  Thought processes were organized and goal directed, and devoid of hallucinations or delusion.  The examiner indicated that the Veteran had insight into his illness and judgment was fair.  A diagnosis of PTSD and GAF score of 53 was assigned.  The examiner commented that the Veteran's episodes appeared to have an impact on his relationships, especially with regard to his first two wives.  He continued to remain dysphoric in spite of counseling and medication.  He noted that the Veteran had been employed for over 40 years despite his symptomatology, though he is not functioning at the level that he could.  

A VA mental health outpatient report dated in December 2010 notes that the Veteran indicated that he suffered from daytime anxiety but used imagery and relaxation techniques with some relief.  He noted that during the previous work week, he was able to tolerate increased stress at work without having panic attacks or having to take significant breaks at work.  

In January 2011, it was indicated that the Veteran suffered from intense, frequent re-experiencing symptoms, as well as a significant increase in overall anxiety-namely, multiple panic attacks each day.  At the time of evaluation, the Veteran was alert and oriented, well-dressed and appropriately groomed, and very anxious.  

A mental health note dated in March 2011 notes that the Veteran was alert and oriented, adequately dressed and groomed, and very anxious during the session.  He reported that his mood had fluctuated over the last few weeks, but with fewer depressive episodes.  He indicated that he suffered from significant anxiety at home and in the community.  Thought processes were noted to be goal directed and organized.  He reported difficulty sleeping and problems with intrusive thoughts and hypervigilance.  Presentation was less flat and more expressive.  The Veteran denied suicidal or homicidal ideation.  There was no indication of psychotic thinking.  

The above-cited medical evidence reflects that, since the April 21, 2006, effective date of the award of service connection, the Veteran's PTSD with anxiety and depression has primarily been manifested by depressed mood, anxiety, frequent panic attacks, chronic sleep impairment, periods of dissociative behavior, disturbances of motivation in mood, some social isolation, and occasional passive suicidal thoughts; these symptoms reflect occupational and social impairment with reduced reliability and productivity.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned 50 percent disability rating.  

At no point has the Veteran's major depressive disorder and adjustment disorder with depressed mood symptomatology met the criteria for the next higher 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms such as:  active suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships.

While the Veteran has reported panic attacks occurring with varying frequency, and sometimes daily, as well as being depressed very often, the record does not reflect near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  

Also, while the record reflects social impairment, with the Veteran occasionally reported social isolation, it does not reflect an inability to establish and maintain effective relationships. While the Veteran has divorced twice, he has maintained his relationship with his wife throughout the period in question, and has reported good relationship with his children.  In addition, the Veteran did not report any difficulties with his coworkers or with any of his previous work positions.  The record thus reflects that the Veteran's PTSD with anxiety and depression has been productive of difficulty in establishing and maintaining effective work and social relationships, which is most consistent with the criteria for a 50 percent rating.

Furthermore, the Board notes that the Veteran has occasionally reported such symptomatology as occasionally feeling suicidal, and his treating physician, in the December 2009 statement, noted occasional hallucinations.  Although the Veteran has reported occasionally feeling suicidal, VA outpatient treatment records and the October 2010 VA examination reflect that the Veteran has never been noted to have symptoms of suicidal ideation or any suicidal behavior or plan, and has never been noted to be a threat to the safety of himself or to anybody else.  Also, regarding the treating physician's notation of occasional hallucinations, the Board does not find such reports to represent "persistent delusions or hallucinations" as indicated in the criteria for a 100 percent rating for psychiatric disability.  Thus, the Board does not find any reported suicidal feelings or reports of seeing and hearing things to warrant a higher rating for PTSD with anxiety and depression.

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD with anxiety and depression are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for assigning an initial rating in excess of 50 percent for PTSD.  As noted above, the Veteran was assigned GAF scores of 51 and 50 on VA treatment in May and June 2006, a score of 55 in June 2007, and a score of 53 on VA examination in October 2010.  The Veteran's treating physician reported during the May 2010 Board hearing that the Veteran's recent GAF scores were in the mid-40s.  According to DSM-IV, a GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

The Board notes that the majority of GAF scores assigned ranged from 50 to 55, which is reflective of moderate symptomatology and appears to suggest a level of impairment consistent with no more than that contemplated in the 50 percent rating.  

The Board acknowledges that the during the Veteran's Board hearing, his treating physician indicated that recent GAF scores were in the mid-40s, suggestive of serious symptomatology warranting a higher rating.  However, the physician did not specify the actual symptoms to support such a score, nor does the record reflect the severity of symptoms identified by the DSM-IV as indicative of such a score during the time frame in question.   Moreover, the Board reiterates that the majority of scores assigned in treatment records and on examination were above 50, which, as noted above, are consistent with a 50 percent rating.  Hence, the sole reference to GAF scores in the mid-40s, without more, provides no basis for a higher rating in this case.

Based on the foregoing, the Board finds since the April 21, 2006, effective date of the grant of service connection for PTSD with anxiety and depression, the Veteran's psychiatric symptomatology more nearly approximated the criteria for the 50 percent rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating have not been met, it logically follows that the criteria for higher rating of 100 percent likewise are not met.

For all the foregoing reasons, there is no basis for staged rating of the Veteran's PTSD with anxiety and depression, pursuant to Fenderson, and the claim for an initial rating greater than 50 percent for PTSD with anxiety and depression must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides (Agent Orange), is denied.

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Service connection for congestive heart failure, to include as secondary to service-connected PTSD with anxiety and depression, is denied.

An initial rating in excess of 50 percent for PTSD with anxiety and depression is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


